PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,868,781
Issue Date: January 16, 2018
Application No. 12/455,496
Filing or 371(c) Date: June 02, 2009
Attorney Docket No. 28026 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on June 25, 2021.

1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate. 

Telephone inquiries concerning this decision should be directed to Paula Britton at 
571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET